Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Due to communications filed 3/23/21, the following is a final office action. Claims 1, 5, 15, are amended. Claim 3 is cancelled. Claims 1, 2, and 4-21 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 13-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud, (US 20170353943 Al), and further in view of Gupta (US 20130261792 Al).

As per claim 1, Skaaksrud discloses:

a computer system configured to provide delivery notifications, ([0551] In one example, server 100 is notified by courier node 110h that delivery has been made);

a delivery management device, ([0539], [0539] In a general example of using a wireless node network for managing logistics related to an item to be shipped, a shipping customer may initially register the item (such as package 130) with a node (such as an ID node) to be shipped from an origin location to a destination location; [0539] In a general example of using a wireless node network for managing logistics related to an item to be shipped, a shipping customer may initially register the item (such as package 130) with a node (such as an ID node) to be shipped from an origin location to a destination location;  [0919] However, managing delivery to the intended recipient (such as a customer using mobile user access device 205) may be further enhanced in an embodiment as described in more detail below when the recipient's mobile user access device 205 operates as a master node that detects the ID node 120a related to package 130 as device 205 gets close enough to ID node 120a);

send, to the computer system a first indication of a delivery of the item, ([0551] In one example, server 100 is notified by courier node 110h that delivery has been made);

receive an identifier of the item from the delivery device, ([0540] In one embodiment, device 200 may use a particular app or other program module resident and operating on device 200 to input the tracking number of the package 130.)

provide a first notification to a user device, the first notification indicating a start of the delivery and generated based at least in part on receiving the identifier, ([0868]-[0870], Receiving responsive information from the server about the shipping information…; [0923] FIG. 44 is a flow diagram illustrating an exemplary method for managing a delivery of an item being shipped using a wireless node network in accordance with an embodiment of the invention. Referring now to FIG. 44, method 4400 begins at step 4405 where the mobile user access device operative to function as the master node receives shipping information from the server.).

receive, the first indication of the delivery; receive, a second indication of the delivery, ([0855], transmits a notification to the identified recipient.  The notification informs the identified recipient about the item being substantially near the delivery point; [0870], Receiving responsive information from the server about … the intended recipient, and the courier master node currently associated with the ID node);

determine a completion of the delivery based at least in part on the first indication and the second indication, ([0551] When package 130 and ID node 120a arrive at the destination (e.g., point B), courier node may update server 100 once ID node 120a is placed at the destination and disassociated with courier node; ALSO SEE [0146] In one example, a user access device, such as device 200 or 205, may facilitate associating an ID node (such as ID node 120a) with the tracking number of a package at the start of a shipment process, coordinating with the server 100 to check on the status and/or location of the package and associated ID node during transit, and possibly retrieving data from a master node or ID node related to the shipped package. Thus, those skilled in the art will appreciate that a user access device, such as devices 200, 205, are essentially interactive communication platforms by which a user may initiate shipment of an item, track an item, determine the status and location of an item, and retrieve information about an item.);

and provide, to the user device, a second notification comprising information about the completion of the delivery, [0878] Once delivery has occurred, step 10230 of method 10200 has the mobile delivery point master node transmitting a subsequent notification to the intended recipient about the item being delivered to the mobile delivery point. In more detail, the subsequent notification may inform the intended recipient that the item has been delivered to the mobile delivery point.

and comprising a plurality of communication interfaces, ([0014] The mobile master node further comprises a node processing unit, a node memory, and short-range and longer range communication interfaces. The node memory and communication interfaces are each coupled to the node processing unit of the mobile master node. The short-range communication interface is operative to communicate with the nodes in the wireless node network, while the longer range communication interface is operative to communicate directly with a server in the wireless network).

communicate with the passive device of the plurality of communication interfaces, ([0353] In an embodiment that implements passive association management as a managing node (e.g., a master node) in a wireless node having at least another node and a server, such an exemplary managing node comprises a processing unit, a first and second communication interface each coupled to the processing unit, a volatile memory coupled to the processing unit, and a memory storage coupled to the processing unit. The first communication interface provides a first communication path to the other node, can receive a message broadcast from the other node, and provide the message to the processing unit. The second communication interface providing a second communication path to the server);

communicate with a delivery device via a second wireless interface of the plurality of communication interfaces, ([0931] In another embodiment, a system for managing a delivery of an item being shipped using a wireless node network may be used to perform similar steps. …The signal is detected as the ID node comes within a communication range of the first communication interface. The node processing unit is further operative to associate the ID node and the master node to acknowledge the delivery of the item, and transmit a message over the second communication interface to notify the server about the acknowledged delivery; ALSO SEE [0551] Shows the incorporation of a recipient customer's user access device 205 that may act as another master node, and associate with ID node 120a after delivery.)

determine that a first communication with the passive device via the first wireless interface was established, ([0833] … associating each of the ID nodes in the group of ID nodes with the master node when the master node detects a signal from each of the ID nodes in the group as each of the ID nodes in the group approaches the master node. In one example, associating may be implemented by establishing a passive association between the master node and each of the ID nodes in the group of ID nodes without requiring an authorized connection between the master node and each of the ID nodes in the group of ID nodes.);

and that a second communication with the delivery device via the second wireless interface was maintained for a pre-defined period of time, [0859] In more detail, another embodiment may include a master node for delivery notification. The exemplary master node may comprise a node processing unit and a node memory storage coupled to the node processing unit. The node memory storage maintains code for execution by the node processing unit and shipping information related to an ID node and a related item being shipped. The exemplary master node also comprises first and second communication interfaces each of which being coupled to the node processing unit. The first communication interface being operative to communicate with the ID node while the second communication interface is operative to communicate with the server.);

send, to the computer system via a third interface of the plurality of communication interfaces, a first indication of a delivery of the item; the first indication sent based at least in part on the first communication and the second communication; the identifier received based at least in part on a third communication between the passive device and the delivery, ([0555] At step 1825, the server is updated to reflect the disassociation between the ID node and the first master node (if that has occurred yet) and the association between the ID node and the second master node as the ID node continues to transit the predicted path. At step 1830, the method may associate the ID node to a third master node near an end of the predicted path for shipping the item, and then at step 1835 notifies the server to reflect the association between the ID node and the third master node.; [0557] For example, after the item and ID node are delivered to or near the destination, the recipient's smartphone may operate as the third master node associated with the ID node. Data, such as sensor data, may be shared with the recipient while the recipient's smartphone operates as the third master node associated with the ID node. As such, and with an update to the server, the server now has visibility into the status and location of the ID node after a drop-off event).

receiving an identifier from the delivery device; receive, from the delivery management device, ([1025] To adapt to the detected state change of node 120a, an embodiment of the processing unit in node 120a running the adaptive messaging program code section is adapted and operative to alter the first format of the advertising message to a shortened format comprising an identifier for node device, where the identifier is derived from the changed relative environment of the node device);

Examiner notes that Skaaksrud does specifically disclose all of the hardware systems/components of the present invention. However, to further strengthen the rejection, Examiner cites Gupta, which discloses in [0133] Input/output devices 1550 may, in some implementations, include one or more display terminals, keyboards, keypads, touchpads, scanning devices, voice or optical recognition devices, or any other devices suitable for entering or retrieving data by one or more computer systems 1500. Multiple input/output devices 1550, such as the user interface 211 and the components described therein, may be present in the computer system 1500 or may be distributed on various nodes of the computer system 1500. In some implementations, similar input/output devices may be separate from the computer system 1500 and may interact with one or more nodes of the computer system 1500 through a wired or wireless connection, such as over the network interface 1540. For example, the computer systems of the storage compartment modules 203, 205, 207, 209 and/or the locking mechanisms of those storage compartment modules may communicate with the computer system 1500 as input/output devices 1550 over wired or wireless network interface 1540. In this case, Examiner interprets that Gupta's teaching of communicating amongst devices, interfaces and the communication of input/output devices over wired or wireless network interface, incorporated into Skaaksrud's system for package delivery notification, obviously discloses a package delivery notification system that uses the necessary hardware components to process the package deliver notification steps, and therefore, the Gupta reference, fills the hardware void of Skaaksrud.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gupta in the systems of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Skaaksrud discloses:

wherein the computer system receives instructions from the user device about the delivery of the item, wherein the computer system provides a first portion of the instructions to the delivery device and a second portion of the instructions to the delivery management device, and wherein the delivery management device authorizes the delivery of the item to the delivery device based at least in part on the second portion of the instructions, ([0691] In a more detailed embodiment, the proactive notification may be a beginning message of a two-way interactive dialog between the user of the smartphone 200 looking to find a suitable alternative shipping solution and the master node or server providing other alternatives, relevant information about each alternative (e.g., distance from the user's current location, hours of operation, types of courier service offered, different types of shipping service offered, a schedule of future pickup times). Additionally, the user of the smartphone 200 may be provided, as part of such a two-way dialog started with the proactive notification, an offer for premium or prioritized pickup to be schedule for a selected node-enabled logistics receptacle; [0692]

For example, if the shipping customer using smartphone 200 is unable to have facility 8000 ship the package 8005, the proactive notification sent to smartphone 200 may include directions 8010 to a close by node enabled logistics receptacle 8110b. Furthermore, the shipping customer using smartphone 200 may be presented with options for other alternative shipping solutions (e.g., other locations with other logistics receptacles or shipping facilities). Additionally, in an embodiment, the shipping customer using smartphone 200 may elect to go to node-enabled logistics receptacle 8110b and pay to have pickup prioritized at that particular unit. For example, such a payment may cause the receptacle 8110b to quickly report the pending package in its custody to server 100 for a quicker pickup than normally provided with standard shipping services. As such, payment may be made by the shipping customer using smartphone 200 (e.g., using wireless payment options with node associations as discussed in more detail herein), and schedule information for courier pick-up of packages within node-enabled logistics receptacle 8110b may be prioritized).

As per claim 4, Skaaksrud discloses: wherein the computer system:

receives location information of at least one of: the delivery vehicle or the delivery device, provides the user device access to the location information, ([0531] In light of the exemplary vehicular environments shown in FIGS. 93 and 94 showing structure used when initially placing, storing, maintaining, locating, moving, and eventually removing a node package for delivery, those skilled in the art will appreciate that each of the embodiments described above related to methods for locating a node may be further enhanced when applied to an exemplary vehicular environment. For example, in one embodiment, determining a node's location may further comprise determining a location of the node-enabled package within a vehicle to be the location of the node. In a more detailed embodiment, the method that determines a node location may further generate a location message regarding where the node-enabled package is located within the vehicle based upon the determined location of the node. Such a message may be displayed to a user (e.g., logistics personnel that handle packages being shipped) on a user interface of a node or user access device operating as a node (e.g., smartphone or smart wearable device). For example, such a displayed message may be a type of an informed prompt ("Pickup Package X at Storage Location 01 in Storage Unit A") or strategic instruction ("Place Package X in Storage Location 01 in Storage Unit A") or ("Move Package X at Storage Location 01 in Storage Unit A to Storage Location 03 in Storage Unit B"). In some embodiments, the network device or node that determines the node's location may also provide such a display to the user, but in other embodiments, the location message may be transmitted to another node for display to the user); and

provides the user device access to a tracking of the item between an arrival of the item to the destination and a movement of the item at the destination based at least in part on a proximity of the passive device with the delivery management device, ([0146] In one example, a user access device, such as device 200 or 205, may facilitate associating an ID node (such as ID node 120a) with the tracking number of a package at the start of a shipment process, coordinating with the server 100 to check on the status and/or location of the package and associated ID node during transit, and possibly retrieving data from a master node or ID node related to the shipped package. Thus, those skilled in the art will appreciate that a user access device, such as devices 200, 205, are essentially interactive communication platforms by which a user may initiate shipment of an item, track an item, determine the status and location of an item, and retrieve information about an item; [1139] In a more detailed application embodiment, a customer may be ready to ship a package. The package may include a related ID node, or the ID node may be added to the package when the customer packages the item for shipment. In this embodiment, the ID node may have a magnet related to it that is initially held in a position that is next to or at least substantially proximate to the ID node so that the magnetic field generated by the magnet keeps the ID node in a low or unpowered state. When the customer desires to the ship the item and use the ID node as part of the packaged shipment of the item, the customer would remove the magnet, which can then energize and power the ID node. In a further embodiment, the removed magnet may be stored. Further, another embodiment may have the customer place and human/machine readable label or node identifier that indicates the packaged item is node-enabled (by a human reading the label or a scanner analyzing the label).

As per claim 5, Skaaksrud discloses:

a processor; and a memory comprising computer-readable instructions that, when executed with the processor, ([0160] Shows the number of memory storage units coupled to the processor(s), cost, space, etc.).  Where in this case, computer-readable instructions are inherent with a memory coupled to a processor since the processor is not capable of processing information to the memory with a set of computer-implemented instructions, cause the apparatus to:

receive an identifier associated with a passive device based at least in part on a proximity of the passive device and the apparatus, the passive device associated with an item, ([1046] In another embodiment, the changed relative environment may be a change in a movement aspect of the ID node. More specifically, the change in the movement aspect of the ID node may reflect that the ID node is substantially stationary relative to a proximate structure (which may be moving while being substantially stationary relative to the ID node). An exemplary proximate structure may implemented by a package containing device for the ID node (such as a facility, a room, a bin, a container, a pallet, and a unit load device (ULD) type of transportation storage) or a conveyance device associated with the ID node (such as a conveyor belt, a truck, a trailer, an aircraft, a train, and a delivery vehicle));

establish communication with a delivery device, (Abstract Paragraph -ABTX: A node-enabled autonomous vehicle conducting a logistics transaction for a package includes an autonomous vehicle and a mobile master node on the vehicle; ALSO SEE [0855] At step 4115, the master node transmits a notification to the identified recipient. The notification informs the identified recipient about the item being substantially near the delivery point. Notification may be in a variety of forms and formats, such as but not limited to an email message, a text message, an audio message, visual indicator, or other alert type of communication.

cause information about an event associated with a delivery of the item to be provided to the delivery device based at least in part on the communication with the delivery device, the information based at least in part on the identifier, ([0571]…when the third master node is a user access device (e.g., a laptop computer, a desktop computer, a tablet device, a personal area network device, a smartphone device, and a smart wearable device) for the recipient, visibility as to the status and location of the ID node may be extended to after a drop-off event. After the third master node is associated with the ID node, the server receives a notification to reflect the association between the ID node and the third master node; ALSO SEE [0855] At step 4115, the master node transmits a notification to the identified recipient. The notification informs the identified recipient about the item being substantially near the delivery point; [0856] In one example, transmitting the notification to the identified recipient may be directly accomplished between the master node and the intended recipient. For instance, in the example of FIG. 34D, master node 3445 may broadcast a message directly to an intended recipient, such a recipient identified by the shipping information as having a user access device (e.g., smartphone 205) registered in a profile for delivery notification. Master node 3445 may be able to communicate directly with smartphone 205 via one of a variety of communication paths directly with master node 3445 (e.g., Wi-Fi, Bluetooth, etc.));

determine a completion of the event based at least in part on a determination that the communication with the delivery device is established while the proximity of the passive device is detected; cause information about the completion of the event to be provided to a user device, ([0551] In another example, active association may not be needed between device 205 and ID node 120a as status information may still be gathered by device 205 via passive association, where the status information provides further visibility regarding the ID node 120 after delivery to the destination.).

determine another event associated with the delivery of the item based at least in part on a change of the proximity of the passive device and the apparatus; and cause information about the other event to be provided to the user device, (([0551] However, visibility need not end at such a dropoff event (such as arriving at the destination). The recipient customer's user access device 205 may act as another master node, and associate with ID node 120a after delivery. In one example, server 100 is notified by courier node that delivery has been made. Thereafter, server 100 may notify device 205 with this information. In response, an app or other program module on device 205 may cause device 205 to operate as a node and to actively seek association with ID node 120a. When device 205 and ID node 120a connect and are given authorization by server 100 to actively associate, server 100 is notified and may provide further information to device 205 (e.g., sensor data, etc.) and may be able to determined updated location data about ID node 120a and package 130 after delivery has occurred. In another example, active association may not be needed between device 205 and ID node 120a as status information may still be gathered by device 205 via passive association, where the status information provides further visibility regarding the ID node 120 after delivery to the destination.).

As per claim 6, Skaaksrud discloses:

wherein the event comprises a dropoff of the item, wherein the other event comprises a movement of the item at the location, wherein the item is available from an electronic marketplace, wherein causing information about the event to be provided to the delivery device comprises providing an indication of the drop-off to a computer system associated with the electronic marketplace, and wherein the computer system is configured to provide the information about the drop-off to the delivery device based at least in part on the indication, ([1275] Exemplary elements of a wireless node network may also be applied in embodiments involving autonomous vehicle transports that are able to pick-up, carry, hand-off, and deliver packaged items as part of an exemplary logistics system. By incorporating a mobile master node into the autonomous vehicle, and using other nodes at different locations, an embodiment of the mobile master node may be able to manipulate and control the other nodes so as to navigate to a shipping location or, more generally, a waypoint (e.g., a pickup point, a drop-off point, or a delivery point) along an anticipated transit route for a packaged item.).

As per claim 7, Skaaksrud discloses:

wherein causing the information about the event to be provided to the delivery device comprises transmitting the information about the event to the delivery device, ([0531] In light of the exemplary vehicular environments shown in FIGS. 93 and 94 showing structure used when initially placing, storing, maintaining, locating, moving, and eventually removing a node package for delivery, those skilled in the art will appreciate that each of the embodiments described above related to methods for locating a node may be further enhanced when applied to an exemplary vehicular environment. For example, in one embodiment, determining a node's location may further comprise determining a location of the node-enabled package within a vehicle to be the location of the node. In a more detailed embodiment, the method that determines a node location may further generate a location message regarding where the node-enabled package is located within the vehicle based upon the determined location of the node. Such a message may be displayed to a user (e.g., logistics personnel that handle packages being shipped) on a user interface of a node or user access device operating as a node (e.g., smartphone or smart wearable device). For example, such a displayed message may be a type of an informed prompt ("Pickup Package X at Storage Location 01 in Storage Unit A") or strategic instruction ("Place Package X in Storage Location 01 in Storage Unit A") or ("Move Package X at Storage Location 01 in Storage Unit A to Storage Location 03 in Storage Unit B"). In some embodiments, the network device or node that determines the node's location may also provide such a display to the user, but in other embodiments, the location message may be transmitted to another node for display to the user.);

and wherein the computer-readable instructions, when executed with the processor, further cause the apparatus to:

analyze a history of deliveries to or from the location; generate delivery instructions based at least in part on the history; and provide the delivery instructions to the delivery device, ([0196], In another embodiment, historic data may inform the system of the power needed to accomplish a particular task, and the system may make a determination of which node should accomplish the particular task based upon such historic data.).

As per claim 8, Skaaksrud discloses:

further comprising a positioning device configured to determine geographical location of the apparatus, wherein the computer-readable instructions, when executed with the processor, further cause the apparatus to: transmit the geographical location to a computer system, and wherein the computer system is configured to provide delivery instructions to the delivery device based at least in part on the geographical location, ([0244] In general, those skilled in the art will further appreciate that server 100 may be implemented as a single computing system, a distributed server (e.g., separate servers for separate server related tasks), a hierarchical server (e.g., a server implemented with multiple levels where information may be maintained at different levels and tasks performed at different levels depending on implementation), or a server farm that logically allows multiple distinct components to function as one server computing platform device from the perspective of a client device (e.g., devices 200, 205 or master node 110a). In some regional deployments, an exemplary server may include servers dedicated for specific geographic regions as information collected within different regions may include and be subject to different regulatory controls and requirements implemented on respective regional servers.).

As per claim 9, Skaaksrud discloses:

wherein the event comprises a dropoff of the item, wherein the other event comprises a movement of the item, wherein the apparatus further comprises one or more of: a weight sensor or a pressure sensor, and wherein one or more of: the proximity of the passive device, the drop-off of the item, or the movement of the item is based at least in part on the one or more of the weight sensor or the pressure sensor, ([1275] Exemplary elements of a wireless node network may also be applied in embodiments involving autonomous vehicle transports that are able to pick-up, carry, hand-off, and deliver packaged items as part of an exemplary logistics system. By incorporating a mobile master node Page 25 into the autonomous vehicle, and using other nodes at different locations, an embodiment of the mobile master node may be able to manipulate and control the other nodes so as to navigate to a shipping location or, more generally, a waypoint (e.g., a pickup point, a drop-off point, or a delivery point) along an anticipated transit route for a packaged item.).

As per claim 10, Skaaksrud discloses:

wherein the computer-readable instructions, when executed with the processor, further cause the apparatus to:

access an image associated with the event; analyze the image to determine the completion of the event; and generate a notification about the completion of the event, the notification comprising the image, ([0005] Conventionally, this tracking function may be provided by a variety of known mechanisms and systems. Machine-readable barcodes are one way organizations keep track of items. A retailer, for example, may use bar codes on items in its inventory. For example, items to be sold in a retailer's store may each be labeled with a different machine-readable bar code. In order to keep track of inventory, the retailer typically scans or otherwise captures an image of the bar code on each item so that a back-end part of the retailer's operation can keep track of what is coming in and leaving their possession from suppliers. In addition, when an item is sold to a consumer, the bar code for that item is scanned or captured to track sales and inventory levels.)

As per claim 11, Skaaksrud discloses:
wherein the other event comprises a movement of the item, wherein the passive device comprises a passive radio frequency identification (RFID) tag, wherein the apparatus comprises a radio frequency (RF) transceiver, wherein receiving the identifier comprises receiving a response from the passive RFID tag based at least in part on an RF signal emitted from the RF transceiver, and wherein detecting the movement comprises detecting that no response is received from the passive RFID tag based at least in part on another RF signal emitted from the RF transceiver, ([0253] In a general example, an environment in which a node may be actually or anticipated to be operating may include different types of environments--for example, an electronic communication environment (e.g., an RF environment that may be cluttered with signals or include materials or structure that may impede or otherwise shield RF communications), a physical environment of an anticipated path along with the identified node moves (e.g., temperature, humidity, security, and other physical characteristics), a conveyance environment related to how a node may move or be anticipated to be moving (e.g., speed and other parameters of a truck, airplane, conveyor system), and a density environment related to the density of nodes within an area near a particular node (e.g., how many nodes are anticipated to occupy a corridor, such as structure 2200 shown in FIG. 22A, or a storage facility through which a particular ID node is anticipated to transit on its shipping path)..)

As per claim 13, Skaaksrud discloses:

wherein the event comprises a dropoff of the item, wherein determining the completion of the event comprises: emitting RF signals from the RF transceiver at a first rate; receiving the response from the passive RFID tag based at least in part on at least one of the RF signals emitted at the first rate; emitting RF signals from the RF transceiver at a second rate based at least in part on the response, the second rate being higher than the first rate, ([0912] In the master unit, the first communication interface coupled to the node processing unit is operative to communicate with the mobile user access device operating as an advertising ID node over a short-range communication path, such as over a Bluetooth.RTM. Low Energy formatted signal communication path. Instead of using this short-range communication path, the second communication interface of the master node is coupled to the node processing unit and operative to communicate with the server. In one example, the communication path for the master node to communicate with the server is a wireless higher-speed, longer-range communication path when compared to the short-range communication path of the first communication interface).

receiving a plurality of responses from the passive RFID tag based at least in part on the RF signals emitted at the second rate, the plurality of responses received during a period of time, ([0913] The node processing unit, when executing the code maintained on the node memory storage, is operative to perform steps substantially similar to those described above with respect to method 4300.

More specifically, the node processing unit is operative to receive the order information from the server and maintain the order information on the node memory storage, and receive a signal detected by the first communication interface and broadcast from the mobile user access device when the mobile user access device is operating as an advertising ID node in the network and approaching the first communication interface. The node processing unit may be operative, in a more detailed embodiment, to determine if the signal detected by the first communication interface is from the identified mobile user access device by analyzing header information of the signal broadcast from the mobile user access device operating as the advertising ID node;) and

determining that the period of time exceeds a threshold, ([0926] In one embodiment, associating may comprise establishing a preauthorized connection between the ID node and the mobile user access device operating as the master node to acknowledge the delivery of the item. In more detail, establishing the preauthorized connection may be based upon a previously authorized acceptance condition that occurs automatically when the mobile user access device operating as the master node detects the signal broadcast as an advertising signal from the ID node. Thus, in one embodiment, the preauthorized connection may be automatically established (without the need for an prompted acknowledgement) as soon as the ID node's advertising signal is detected by the mobile user access device operating as the master node. However, in another embodiment, the preauthorized connection may be automatically established when the mobile user access device operating as the master node is located within a threshold distance from the ID node. The mobile user access device operating as the master node (device 205 in FIG. 34D) may periodically determine the location of ID node 120a relative to its own location as part of establishing the preauthorized connection.).

As per claim 14, Skaaksrud does not specifically disclose the following:

wherein the event comprises a dropoff, wherein the computer-readable instructions, when executed with the processor, further cause the apparatus to:

provide a recommendation about a pick-up of the item to the user device, the recommendation provided based at least in part on the completion of the event and an environmental condition detected via a sensor associated with the apparatus; or

provide instructions to an automated device located at the location over a local area network of the location based at least in part on the completion of the event, wherein the instructions are based at least in part on the item.

However, Gupta discloses in [0030] In some implementations, the routing operation may route the picked or sorted items to a particular packing station 160 depending upon the size or type of the shipping package into which the items are to be packaged. For example, not all shipping packages utilized in the facility may be available at all of the packing stations 160. Similarly, some packing stations 160 may not have access to protective materials recommended for shipping fragile items or items for which additional protection may be appropriate. Therefore, if an item (or at least one item in a group of items to be shipped together) requires special packaging, a routing operation may be configured to direct the item(s) to a packing station 160 at which an appropriate shipping package and/or protective materials are available. Likewise, if a fragile item is designated for picking into a delivery container or transfer container, it may be routed to a packing station (not shown) at which appropriate protective material or packaging is available to allow for proper handling of the item(s).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gupta in the systems of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, this claim is rejected for the same reasons as disclosed above with respect to independent claims 1 and 5.

As per claim 16, Skaaksrud discloses:

further comprising determining a pick-up of the item at the location based at least in part on a proximity of the user device and the delivery management device and based at least in part on a third indication from the delivery management device of a change of the proximity between the passive device and the delivery management device, ([1312] In another embodiment of the node-enabled transport vehicle, the autonomous vehicle may further comprises at least one sensor disposed on the autonomous vehicle and coupled at least to the node processing unit of the mobile master node (or, alternatively, coupled to the control system on the autonomous vehicle). In this embodiment, which also leverages the use of context data, the node processing unit may be further operative to access a part of the context data that relates to an anticipated operating environment of the ID node, gather proximity data from the at least one sensor, and determine the direction to the ID node with reference to the accessed context data and the proximity sensor data as the power level of the signal is incrementally decreased over time and as the mobile master node approaches the ID node. Thus, the autonomous vehicle may be navigating with the advantage of referring to the sensed proximity of the vehicle, an anticipated operative environment of the ID node where they are and are headed, and with a direction determined based on the changing ID node broadcast power levels detected. Further, the operating environment of the ID node may be within a shipping facility, such as a package sorting facility).

As per claim 17, Skaaksrud discloses:

wherein the event comprises a drop-off of the item, and the method further comprising: providing, by the computing system, delivery instructions to the delivery management device, wherein the delivery instructions cause the delivery management device to authorize the dropoff of the item at the location, ([0691] In a more detailed embodiment, the proactive notification may be a beginning message of a two-way interactive dialog between the user of the smartphone 200 looking to find a suitable alternative shipping solution and the master node or server providing other alternatives, relevant information about each alternative (e.g., distance from the user's current location, hours of operation, types of courier service offered, different types of shipping service offered, a schedule of future pickup times). Additionally, the user of the smartphone 200 may be provided, as part of such a two-way dialog started with the proactive notification, an offer for premium or prioritized pickup to be schedule for a selected node-enabled logistics receptacle; [0692] For example, if the shipping customer using smartphone 200 is unable to have facility 8000 ship the package 8005, the proactive notification sent to smartphone 200 may include directions 8010 to a close by node enabled logistics receptacle 8110b. Furthermore, the shipping customer using smartphone 200 may be presented with options for other alternative shipping solutions (e.g., other locations with other logistics receptacles or shipping facilities). Additionally, in an embodiment, the shipping customer using smartphone 200 may elect to go to node-enabled logistics receptacle 8110b and pay to have pickup prioritized at that particular unit.

For example, such a payment may cause the receptacle 8110b to quickly report the pending package in its custody to server 100 for a quicker pickup than normally provided with standard shipping services.

As such, payment may be made by the shipping customer using smartphone 200 (e.g., using wireless payment options with node associations as discussed in more detail herein), and schedule information for courier pick-up of packages within node-enabled logistics receptacle 8110b may be prioritized). In this case, the authorization of drop-off is suggested by Skaaksrud's authorization of pickup since a dropoff event occurs as a result of an item being picked up by a delivery entity as shown in [0551] and also see ([1275] Exemplary elements of a wireless node network may also be applied in embodiments involving autonomous vehicle transports that are able to pick-up, carry, hand-off, and deliver packaged items as part of an exemplary logistics system.

As per claim 18, Skaaksrud discloses:

wherein the event comprises a drop-off of the item, and the method further comprising: providing, by the computing system, delivery instructions to the delivery device, wherein the delivery instructions comprise location information of the delivery management device, ([1330] In another embodiment where the logistics transaction comprises dropping off the package at the transaction location after the third node associates with the second node, conducting the logistics transaction may be done when the third node detects a signal from the second node as the autonomous vehicle approaches the transaction location. Thereafter, the conducting step may continue when the third node and the second node are associated, the package is removed from a package payload storage of the autonomous vehicle; and the autonomous vehicle is controlled to drop off the package at the transaction location).

As per claim 19, Skaaksrud discloses:

wherein the event comprises a drop-off of the item, wherein the second indication about the event is received based at least in part on a detection of the drop-off via the delivery management device, the method further comprising: receiving a third indication from the delivery management device about a movement of the item, wherein the third indication is received based at least in part on a detection of the movement via the delivery management device, and wherein the detection of the drop-off and the detection of the movement are based at least in part on a weight sensor or a pressure sensor of the delivery management device, ([0770] In more detail as shown in the embodiment of FIG. 89A, node 8220 further includes a sensor pad or plate 8915, which is coupled, via wiring 8910, to node 8220.

In operation, the sensor 8915 responds to stimulus (e.g., an impact force or weight, etc.) and produces a responsive sensor signal, which is provided on wiring 8910 to the node processing unit within node 8220. As such, the embodiment of node 8220 shown in FIG. 89A is a type of sensor node that detects the deposit of any package within the receptacle 8220. Thus, as one or more packages 8900, 8905 are deposited within node-enabled logistics receptacle 8200 (e.g., deposited within the interior storage region 8230), an example of sensor pad/plate 8915 senses an impact from the deposited package or measures the weight of the package added to within the receptacle 8200. Thus, exemplary embodiments of sensor 8915 may be implemented as a pressure pad, pressure plate, impact sensor, or measurement scale that is responsive to force (e.g., momentary, constant, etc.) exerted by packages deposited within the interior storage region 8230 of the node-enabled logistics receptacle 8200 against the bottom of the region 8230.).

As per claim 21, wherein the delivery management device comprises a set of sensors, wherein the first communication indicates a proximity of the passive device, and where the proximity is detected based at least in part on the set of sensors, ([0626] The exemplary server in the system is operative to communicate with the node via the communication interface. However, those skilled in the art will appreciate that if the node is an ID node or sensor node, the server may separately communicate with the node indirectly through the shipping customer's user access device (operating as a master node) while the user access device communicates with the node through the communication interface.).

6. Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud, (US 20170353943 Al), and further in view of Gupta (US 20130261792 Al), and further in view of Holliday (US 20130103606 Al).

As per claim 12, Skaaksrud does not specifically disclose the following: wherein the computer-readable instructions, when executed with the processor, further cause the apparatus to: determine that the delivery device is located within a geographical fence of the location; and emit the RF signal from the RF transceiver based at least in part on the delivery device being located within the geographical fence.

However, Holliday discloses in [0054] In some embodiments, the location of the transporter is obtained not by geolocating a mobile device of the transporter, but rather by geolocating a separate standalone device. For example, if a delivery organization does not provide its transporters with mobile devices (e.g., due to limited resources), a standalone tracking device may be included (e.g., by a retailer or shipper) with the item (e.g., in the same package as the item or attached to that package) before the item is sent for delivery. The standalone device may include geolocation hardware and/or software. For example, the standalone device may include a receiver configured to receive a positioning signal (e.g., GPS signal), a computer processor configured to determine a location of the tracking device based on the received positioning signal, and a transmitter configured to transmit to the server 401a a tracking signal representing the location of the tracking device. Because the standalone device will travel alongside the item that is to be delivered, and the item travels along with the transporter, tracking the standalone device is equivalent to tracking the transporter based on a mobile device of the transporter.

In this case, the location of the transporter is considered to be essentially the same as the location of the item and essentially the same as the location of the standalone device. Providing tracking based on a standalone device may yield cost savings to the delivery organization because each transporter may not need to be equipped with a mobile device. In this way, smaller delivery organizations that do not have the financial resources of major delivery organizations can still provide a way for recipients to track transporters.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Holliday in the systems of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

7. Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud, (US 20170353943 Al), and further in view of Gupta (US 20130261792 Al), and further in view of Toddasco (US 20160292635 Al).

As per claim 20, Skaaksrud discloses:

and the second indication about the event is based at least in part on a persistence of the proximity of the passive device and the delivery management device for a period of time that exceeds a threshold, ([0392] In a more detailed example, an improved method for determining a node's location through proximity may show captured advertising message counts as a component for a node's location and determining a node's direction of travel. In this example, two exemplary master nodes (e.g., master node Ml 910a and M2 910b) may capture advertising messages from one ID node (e.g., ID node A 920a). Master node Ml may observe and capture (e.g., record information related to the observation) 60 messages from ID node A within a 2 minute period, while master node M2 only observes and captures 7 advertising messages from ID node A within that same period. Based upon the difference in how often messages are observed from ID node A by master node Ml compared to those observed by master node M2, the system is able to determine that ID node A would more proximate to master node Ml, and it's known location.).

Skaaksrud does not specifically disclose:

wherein the first indication about the event is based at least in part on a termination of a communication link between the delivery management device and the delivery device.

However, Toddasco discloses in, [0012] The beacon may also connect with the device/beacon at a location through a communication that may include an identifier for the beacon, the user, the merchant, and/or the delivery service administering the beacons. The user's device/beacon may be set up to passively monitor for BLE communications. When the device/beacon detects the signal and verifies the one or more identifiers, both the device/beacon at the location and the beacon associated with the package may ramp up in power and establish a connection, where the connection is used to generate location information that identifies the beacon, and thus the package, as in proximity to the connected device/beacon. Thus, the beacon may determine a location for the package using short range wireless communications with devices/beacons at or nearby locations. The connection may be completed automatically when the user's device/beacon is in range of the beacon associated with the package, or may be completed after prompting the user to connect with the beacon associated with the package when the user's device/beacon is in range of the package's beacon.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Toddasco in the systems of Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.

With regard to claims 1, 2, 4-11, 13-19, and 21, Applicant argues that these claims are allowable under 35 U.S.C. § 103 Over Skaaksrud in view of Gupta.  Applicants makes extensive amendments to the claims to distinguish from prior art.  However, based on the amendments made, Examiner has reevaluated the prior art, and has cited new sections of the Skaaksrud, (US 20170353943 Al) reference.  Examiner therefore maintains the Skaaksrud reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-2.72-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm,

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httm/Zpalr-dlrect, uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free), if you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

April 27, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628